Richardson, C. X.,
delivered the opinion of the court.*- .
The question to be settled in this case is,-whether the appellant, under the circumstances, can. be held toaceount-here for the balance found ⅛ his hands upon the-settlement of his administration account in . Vermont ? . - .;
The settlement-of the estates of .persons deceased,'who-have left property in different states and countries, where different institutions, customs, laws and polity-prevail, has in times past raised many-intricate questions-. -But the com-men convenience and com'ity-of commercial states and nations' has at length led to the adoption; of certain rules of - ihterna-tional law .on -the subject,-which seem now togcoiiutaaitd almost universal , confidence,..respect and-obedience. ' -And : we shall in the first place proceed to extract these-miesffrbm . *502the various cases in which they have been examined, ex- ' plained and applied — a task, the labor of which will be much abridged by Mr. Justice Story’s excellent treatise upon the conflict of laws, where the cases are all collected.
In general, by the law of every country in the world, where law has the semblance of science, personal property is held to have tío locality, but is subject to that law which governs the person of the owner; that is, to the law of the owner’s domicil, both with respect to the disposition of it and with respect to the transmission of it, either by succession or by the act of the party. 1 H. Bl. 665, Sill vs. Worswick; 2 B. & P. 229, note; 4 Cowen 517, note; Story’s Conflict of Laws 313; 4 Johnson’s C. R. 460, Holmes vs. Remsen; 1 Binney 349, note; 4 D. &. E. 182, Hunter vs. Potts; 2 H. Bl. 402, Phillips vs. Hunter.
There are exceptions to this rule, founded upon the exercise of that right, which every country has, to regulate the transfer of all personal property within its territory. 5 N. H. R. 213, Saunders vs. Williams; 5 Peters S. C. R. 518, Smith vs. The Union Bank of Georgetown; Story’s Conflict of Laws 315—318, 347—351; 6 Binney 361, Moreton vs. Milne; 5 East 131; 20 Johnson 229, Remsen vs. Holmes; 6 Pickering 286, Blake vs. Williams; 5 Green. 245, Fox vs. Adams; 13 Mass. R. 146, Ingraham vs. Geyer.
But when there is no rule of law in the country where the property is situated, giving it an implied locality, the general rule is to prevail.
Real estate is exclusively subject to the laws of the government within whose territory it is situated. The capacity to take and to transfer real estate, and the forms and solemnities of passing the title, are to be settled by the law of the place where the property is situated. Story’s Conflict of Laws 358—370; 2 Vesey & Beames 127, Brodie vs. Barry; 5 B. & C. 438, Doe vs. Vardill; 7 Cranch 115, The United Stales vs. Crosby; 1 Pick. 81, Cutter vs. Davenport.
A will of personal property, in order to pass it, must be *503executed according to. the law of the place of the. testator’s domicil at the time of his death. Story’s Conflict of Laws 39b — 395. - .
The succession to the personal property of one who dies intestate, is governed exclusively by the law of his actual domicil at the. time of his death. Story’s Conflict of Laws 403.. V: ■ /• ;■
As the title of executors and administrators, derived from a grant of administration in the country of the domicil of the deceased cannotdejare extend beyond the territory of that country and the property therein; and as whatever title they may have to property of the deceased in other countries is founded upon comity merely, and .is subject to be controlled and modified by the laws of such countries, such executors and administrators are not permitted to meddle with the property in such foreign countries, nor can they sue or be sued, until they have obtained,letters of administration there..
Hence, when the property of a person deceased, is situated in different countries, it is necessary to have, a principal adr ministration in the country of his domicil, and ancillary administrations in other places. And when the assets have been collected under an ancillary administration, the better opinion seems to be that the court granting such administration may in the exercise of a sound discretion decree distribution, or remit the property to the principal administrator. 1 Mason 381, Harvey vs. Richards.
It seems, therefore, that the claim of the principal administrator to any balance found in the hands of the ancillary administrator, on the adjustment of his final account, must depend on a decree of the court where the latter adjusts his account, ordering such balance to be remitted to the former.
When the principal administration and the ancillary have been committed to' the samé person,- and he has been ordered by the court ivhere the ancillary administration was granted, upon the adjustment; of his final account there, to pay - the balance found in his. hands according to the directions of the *504court where the principal administration was granted, no doubt is entertained that he may be charged with that balance in the court granting the principal administration. 10 Pickering 77, Jennison vs. Hapgood.
We shall now proceed to consider how far and in what manner these rules apply in the case before us.
The testatrix had her domicil in this county at the time of her decease. The administration here, then, is to be considered as the principal, and the administration in Vermont as ancillary. And as a balance has been found in the hands of Heydock on the adjustment of his final account in Vermont, and he has been ordered by the court there to pay that balance under the direction of the court here, according to the general rule he is now to be charged with that balance in this case.
But it is insisted, that as the balance found in his hands there was the proceeds of the sale of real estate situated there, the rule does not apply, and he cannot in such a case be charged with the balance here.
It is undoubtedly true, that when an administrator sells real estate pursuant to the authority given him under the laws of the state where it is situated, he is not responsible for the proceeds as assets in any other state, but they are to be accounted for solely in the place and manner pointed out by the laws of the place where the real estate was situated.
But in this case it has been decreed by the highest court in Vermont, that Heydock shall account for the balance in his hands here ; and we must presume that this decree is warranted by the laws of Vermont. Indeed, it is not competent for us to go behind that decree, and examine its merits. How and for what purposes he obtained license to sell the real estate are matters with which we have nothing to do. His liability to account for that balance here, is settled conclusively by that decree.
But if we were at liberty to go behind that decree, what should we find ? Heydock had sold real estate, and had the *505proceeds to a large amount in his hands. Those proceeds1 were not wanted to pay any debt in Vermont. What was1 to be done ? It is not pretended that he had any claim to keep the money to his own use. It was money belonging to the estate, and to be distributed like any other money belonging to the estate. Nor was it at all material whether it was the proceeds of real or personal estate, under the circumstances. It was enough that it was money in his hands, for which he was bound to account; and as it was not wanted in Vermont, he was very properly ordered to account for it here, where the principal administration had been granted. The decree of the court in Vermont is, then, well sustained by principle.
In Massachusetts, it has been decided that if an executor there, having taken out ancillary administration in another state, has in his hands, after paying the expense of administration and discharging his liabilities there, a surplus arising from the proceeds of sales of lands in such state, he is bound to account for it as personal property in Massachusetts. 10 Pickering 77, Jennison vs. Hapgood.
This is an authority directly in point in this case.
We are very ready to concede that this appellant could not be charged here merely by showing that he had in his hands the avails of a sale of land in Vermont made under authority given him by the laws of that state. In such a case we should presume that the sale had been authorized for particular purposes, to which the avails ought to be applied. But when it is shown that after an adjustment of his final account and discharging all claims against the estate there, there is a balance of those avails in his hands, for which the highest court in that state has ordered him to account here, we have no hesitation in holding him accountable for that balance in this case, and are of opinion that the decree in the court below must be affirmed.

 Parker, J., did riot sit.